Citation Nr: 0116293	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  95-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for a left knee 
disability.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for a lung disability and joint pain due to 
sarcoidosis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for dermatitis due to sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from October 1983 to September 
1988.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1994 and October 1995 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO), denied a 
compensable evaluation for status post left knee trauma, and 
granted service connection and assigned separate 10 percent 
evaluations for "sarcoidosis claimed as chest and joint 
pains" and for "dermatitis residuals of sarcoidosis claimed 
as skin." 

In September 1996, the Board remanded the veteran's claims to 
the RO for additional development.  In characterizing the 
issues on appeal at that time, the Board continued the 
November 1995 rating which combined the two disabilities 
related to sarcoidosis into one issue.  Specifically, in its 
Remand, the Board listed the issues on appeal as entitlement 
to an increased evaluation for sarcoidosis, claimed as chest, 
skin and joint pain, currently evaluated as 20 percent 
disabling, and entitlement to an increased (compensable) 
evaluation for a left knee disorder.  Given the RO's actions 
taken since that Remand was issued, the Board now finds that 
it is more appropriate to characterize the issues on appeal 
in the manner noted on the first page of this decision.  

In a supplemental statement of the case issued in September 
2000, the RO again recharacterized the disabilities at issue 
in this appeal as a left knee disability, a lung disability 
due to sarcoidosis (formerly characterized to include chest 
and joint pains), and dermatitis due to sarcoidosis.  The RO 
then took action that affected only one of these 
disabilities.  Specifically, the RO increased the 10 percent 
evaluation initially assigned the veteran's lung disability 
to 30 percent, effective July 27, 1993, without considering 
joint pain.  The Board will address this matter in the Remand 
section of this decision.  The Board will also address the 
matter of entitlement to an initial evaluation in excess of 
10 percent for dermatitis due to sarcoidosis in the Remand 
section of this decision. 

The Board notes that in a written statement received in 
November 1998, the veteran is raising a claim of entitlement 
to service connection for a psychiatric disability.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his left knee claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim.

2.  Since his discharge from active service in 1988, the 
veteran has not received treatment for his left knee and his 
left knee disability has primarily been shown to be 
asymptomatic and to cause no functional limitation.  


CONCLUSION OF LAW

The evidence does not satisfy the criteria for a compensable 
evaluation for a left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), as amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to a compensable evaluation for a left knee 
disability.  During the pendency of the veteran's appeal, a 
bill was passed that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's left knee claim pursuant to the 
VCAA.  However, as explained below, prior to the enactment of 
the VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's left knee claim does not prejudice the veteran 
in the disposition thereof.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

First, as required by the VCAA, in a rating decision dated 
November 1995, the RO notified the veteran of the evidence 
needed to substantiate his left knee claim and provided him 
an opportunity to do so.  See VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103).  Subsequently, the 
veteran and his representative submitted written statements 
in support of the veteran's claim.  In addition, in 
supplemental statements of the case issued in November 1996 
and September 2000, the RO notified the veteran of all 
regulations pertinent to his left knee claim, informed him of 
the reasons for which it had denied his claim, and provided 
the veteran and his representative an opportunity to present 
additional argument in support of this claim.  The veteran 
and his representative took advantage of this opportunity by 
subsequently submitting written statements in support of the 
veteran's claim.  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining all evidence necessary for the equitable 
disposition of his left knee claim.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A).  For instance, 
during a hearing held at the RO in July 1995, the veteran 
identified numerous outstanding treatment records that needed 
to be obtained in support of his claim.  Thereafter, the RO 
secured authorization and endeavored to obtain and associate 
with the claim file all treatment records identified.  In 
addition, in a letter to the veteran dated October 1996, the 
RO asked the veteran to provide the names and addresses of 
all recent medical care providers who had been treating his 
left knee.  Despite the fact that the veteran did not respond 
to the RO's letter, the RO subsequently obtained VA records 
in support of the veteran's claim.  The Board is not aware of 
any other available outstanding evidence that needs to be 
obtained in support of the veteran's left knee claim.  
Finally, in October 1998, the RO afforded the veteran a VA 
examination of his left knee, and during that examination, a 
VA examiner reviewed the claims file, conducted a 
comprehensive evaluation, and described the severity of the 
veteran's left knee disability.   

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his left knee claim and obtained and 
fully developed all relevant evidence necessary for the 
equitable disposition of that claim, actions which are 
required under the VCAA, a Remand to comply with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

The veteran seeks a compensable evaluation for his service-
connected left knee disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000).  A painful, unstable or 
malaligned joint, due to healed injury, is entitled to at 
least the minimum compensable evaluation for the joint.  38 
C.F.R. 
§ 4.59 (2000).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

The veteran in this case served on active duty from October 
1983 to September 1988.  During this time frame, he 
complained of, and received treatment for, left knee 
problems.  Specifically, in June 1986, he twice reported a 
history of swollen joints, including both knees.  In July 
1986, he again reported bilateral knee pain and the examiner 
diagnosed fibrositis.  In May 1987, the veteran reported 
intermittent knee pain of three years' duration.  X-rays 
revealed a broken needle in the soft tissue of the left knee.  
An examiner found laxity, mild infra patellar tenderness, a 
positive McMurray's, and local patellar tenderness, and 
diagnosed recurrent patella femoral syndrome.  The veteran 
was placed on profile due to patella femoral syndrome.  

In June 1987, the veteran was placed on profile due to a 
possible meniscal tear of the left knee and patella femoral 
syndrome.  In August 1987, the veteran was shown to have mild 
tenderness of the left knee and positive clicking at the 
lateral joint line.  Thereafter, and again in October 1987, 
he was placed on profile due to a possible meniscal tear of 
the left knee and persistent pain in the left knee with 
activity.  In November 1987, the veteran reported swollen and 
painful knees.  An examiner found medial joint line 
tenderness of the left knee, a 2-3 anterior shift on 
Lachman's and a positive pivot shift with medial entrapment.  
In November 1987, the veteran was admitted to a hospital for 
arthroscopic evaluation of his left knee, but following 
counseling, he refused surgery.  In December 1987, the 
veteran appeared before a Medical Evaluation Board, which 
recommended surgery.  The veteran again refused, and in 
September 1988, he was discharged from service.

VA examination reports and VA outpatient treatment records 
dated from 1991 to 1999 reflect that, since the veteran's 
discharge from service, the veteran has not received 
treatment for his left knee and his left knee disability has 
primarily been shown to be asymptomatic and to cause no 
functional limitation.  

Specifically, during a VA examination in January 1991, the 
veteran reported swelling, pain and stiffness in his left 
knee.  He also reported that he had pinching in certain areas 
of his left knee and difficulty walking long distances (5 
blocks), and that his knee occasionally locked up and caused 
pain in his lower back.  The examiner noted a normal gait, an 
ability to squat without discomfort, no swelling, effusion or 
ligament laxity, range of motion from 0 to 145 degrees, and 
equal circumference of 14 inches bilaterally 4 inches above 
the patellae.  The examiner diagnosed status post left knee 
trauma by history.  

In December 1993, during VA examinations of other medical 
conditions, x-rays of the veteran's left knee were taken.  
They show that the veteran has no fractures or dislocations.  
They also show that he has a foreign body (described as a 
fragment of a needle or pin) over the femoral condyle 
anteriorly.  
X-rays conducted in August 1995 and October 1998 confirm the 
same findings.   

During a VA joints examination in August 1995, the veteran 
complained of swelling of the knees.  The examiner noted no 
swelling, no fluid, no surgical scars, no instability to 
manual, medial and lateral counterpressure, and a negative 
Drawer sign.  The examiner also noted equal knee 
circumference bilaterally of 34.5 centimeters, and range of 
motion of the left knee from 0 to 140 degrees.  

In December 1995 and November 1996, the veteran sought 
outpatient treatment for multiple medical problems, and 
during visits, he reported that his left knee was lax and 
that he had tenderness and a chronic feeling of pain in his 
left knee.  No physician objectively confirmed these reported 
symptoms.   

During a VA joints examination in October 1998, the veteran 
complained of pain, weakness, stiffness, swelling, itching 
and instability of the joints.  He reported that when he 
walked, he felt pain in his left knee, a symptom that was 
alleviated with Prednisone.  The examiner noted that the 
veteran did not have crutches, a brace or a cane, and had not 
undergone surgery.  He also noted that the veteran walked 
erect with no list, tilt or limp, was able to rise on his 
toes and heels easily, had no surgical scars, had range of 
motion from 0 to 135 degrees and equal circumference of 34.5 
centimeters bilaterally, and no instability of the left knee 
to manual, medial and lateral counterpressure.  According to 
the examiner, the veteran stated that he could not squat.  

The RO has evaluated the veteran's left knee disability as 
noncompensable pursuant to Diagnostic Code (DC) 5257.  DC 
5257 provides that a 10 percent evaluation is assignable for 
impairment of the knee with slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is assignable 
when there is evidence of moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is 
assignable when there is evidence of severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2000).  In this case, since his discharge from service 
in 1988, the veteran has not been shown to have subluxation 
or instability; therefore, a compensable evaluation may not 
be assigned pursuant to DC 5257.  

In fact, since 1988, the veteran has only once been shown to 
have a symptom associated with his left knee disability.  
This occurred in October 1998, when a VA examiner noted that 
the veteran had range of motion of the left knee from 0 to 
135 degrees, a 5 degree loss of normal range of flexion.  See 
38 C.F.R. § 4.71, Plate II (2000) (characterizing normal 
range of motion of the knee as 0 to 140 degrees).  Inasmuch 
as the veteran has never exhibited any greater loss of range 
of motion of the left knee, a compensable evaluation may not 
be assigned under 38 C.F.R. 
§ 4.71a, DC 5260, which requires flexion limited to 45 
degrees for a compensable evaluation, or under 38 C.F.R. § 
4.71a,  DC 5261, which requires extension limited to 10 
degrees for a compensable evaluation.  Moreover, because the 
veteran's complaints of pain and instability have not been 
objectively confirmed by a physician and the veteran has not 
been shown to have arthritis of the left knee, a compensable 
evaluation may not be assigned under 38 C.F.R. § 4.59, and 
separate schedular evaluations for arthritis and instability 
may not be assigned under DCs 5003 and 5257.  

In this case, the veteran has requested a higher evaluation 
for his left knee disability, but the particular symptoms he 
alleges are associated with his disability have not been 
confirmed by a physician.  Rather, since 1988, physicians 
have acknowledged the veteran's reported left knee symptoms 
and consistently found no symptomatology associated with the 
veteran's left knee on objective examination.  Accordingly, 
the Board finds that the veteran's left knee disability 
picture more nearly approximates the noncompensable schedular 
evaluation currently assigned.  See 38 C.F.R. § 4.7. There is 
no indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disability.  The evidence 
does not establish that this disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization, or that it otherwise renders 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a higher evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for a left knee disability.  The 
veteran's claim for a higher evaluation for that disability 
must therefore be denied.


ORDER

A compensable evaluation for a left knee disability is 
denied.


REMAND

The veteran also claims that he is entitled to higher initial 
evaluations for disabilities due to sarcoidosis.  A 
preliminary review of the record discloses that additional 
action by the RO is required before the Board can proceed 
further in adjudicating these particular claims.  

First, as previously indicated, during the pendency of this 
appeal, legislation was passed that amplifies the VA's duty 
to assist a claimant in the development of a claim.  Under 
the VCAA, in the case of a claim for disability compensation, 
the duty to assist includes providing the appellant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103(A)).  In 
this case, an examination is necessary before the Board can 
decide the veteran's claim of entitlement to an initial 
evaluation in excess of 30 percent for a lung disability due 
to sarcoidosis. 

When the veteran initially appealed the RO's assignment of a 
10 percent evaluation for the aforementioned disability, the 
disability was characterized as "sarcoidosis claimed as 
chest and joint pains."  During the pendency of the appeal, 
however, the RO determined that a higher evaluation was 
warranted for that disability based on evidence showing that 
the veteran's lung disease more nearly approximated a 30 
percent evaluation under 38 C.F.R. § 4.97, DC 6846 (2000), 
and based on that determination, the RO recharacterized the 
veteran's disability as a "lung disability due to 
sarcoidosis."  The RO determined, in its September 2000 
rating, that the veteran's symptoms could be evaluated as 
chronic bronchitis and that a 30 percent rating was warranted 
under DC 6600.  The RO noted that the rating criteria for 
respiratory disorders changed effective October 7, 1996, and 
that the veteran met the criteria for a 30 percent rating, 
but not a 60 percent under both the old and new criteria.  
Pulmonary testing included lung volumes and Diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO) (SB).  Under DC 6846, the veteran is entitled 
not only to an evaluation for pulmonary residuals of 
sarcoidosis, but also to an evaluation for extra-pulmonary 
involvement under the specific body system involved.  In 
increasing the evaluation assigned that disability, the RO 
did not consider whether the veteran's joint complaints 
warranted a separate evaluation based on extra-pulmonary 
involvement of the joints.  In fact, in recharacterizing the 
disability at issue solely as a lung disability, the RO 
appears to have disregarded a portion of the initially 
appealed claim of entitlement to a higher initial evaluation 
for sarcoidosis claimed as chest and joint pains.  The RO 
should readjudicate this portion of the claim on Remand.  

Prior to doing so, however, additional medical information is 
needed.  Post-service medical evidence confirms continued 
complaints of, and treatment for, chronic joint pain, but 
does not indicate whether symptoms of the affected joints 
result from the veteran's sarcoidosis.  On Remand, the RO 
should afford the veteran a VA joints examination, during 
which a VA examiner can determine whether the veteran has 
joint symptomatology associated with his sarcoidosis, and if 
so, discuss the severity of that symptomatology.  Thereafter, 
and based on the VA examiner's findings and conclusions, the 
RO should determine whether the veteran should be assigned an 
evaluation separate from the one assigned his "lung 
disability due to sarcoidosis" for extra-pulmonary 
involvement of the joints.   

Second, in September 1996, the Board remanded this claim to 
the RO for, in part, the purpose of affording the veteran a 
VA examination by a dermatologic specialist.  The Board 
instructed the examiner to describe the nature and extent of 
the veteran's skin disorder and to indicate whether it 
manifested by exfoliation, exudation or itching.  As 
instructed, the RO afforded the veteran a VA skin disease 
examination in October 1998, but during this examination, the 
examiner did not specify whether the veteran's skin disorder 
manifested by exfoliation, exudation or itching.  Instead, 
the examiner found that the veteran had erythema and scaling 
of the forehead, temple, neck, shoulders and fingers, and 
pigmentation and lichenification of the lower legs and groin.  
He also found that all areas of the veteran's dermatitis, 
except on the fingers, were dry, and that the areas where the 
dermatitis affected the veteran's fingers were weeping.   

The veteran's dermatitis is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, DC 7806 (2000) (as extra-
pulmonary skin involvement secondary to sarcoidosis, pursuant 
to 38 C.F.R. § 4.97, DC 6846).  To warrant a higher 
evaluation under DC 7806, the evidence must establish that 
the veteran's dermatitis causes "exudation or itching 
constant, extensive lesions, or marked disfigurement."  The 
VA examiner's finding that the veteran's dermatitis has 
caused areas of lichenification suggests that the veteran's 
dermatitis might be causing constant itching.  See Dorland's 
Illustrated Medical Dictionary 925 (28th ed. 1994) (defining 
lichenification as hypertrophy of the epidermis, resulting in 
thickness of the skin with exaggeration of the normal skin 
markings, giving the skin a leathery barklike appearance, 
which is caused by prolonged rubbing or scratching.)  
However, inasmuch as the examiner did not specify whether the 
dermatitis is manifested by exudation or itching, the Board 
cannot definitively determine whether such is the case. 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that the Board must ensure full compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In light of this holding, the Board must remand the veteran's 
skin claim to the RO for completion of all previously ordered 
development.  Specifically, on Remand, the RO should afford 
the veteran another VA examination and request the VA 
examiner conducting that examination to discuss the severity 
of the veteran's skin disorder utilizing the nomenclature of 
the rating schedule.  

Third, because this claim is being remanded for other 
purposes, on Remand, the RO should provide the veteran an 
opportunity to submit, or to assist in obtaining, all 
outstanding evidence that is pertinent to his claims.  For 
instance, at present, the most recent outpatient treatment 
records in the claims file are dated in 1998.  To the extent 
the veteran has received treatment for these disorders since 
1998, he should identify the providers who rendered that 
treatment so that the RO can secure these records and 
associate them with the claims file in support of the 
veteran's claims.  The RO should also provide the veteran and 
his representative an opportunity to submit additional 
argument in support of the claims being remanded to the RO 
for development. 

This claim is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for skin, lung and 
joint complaints since service and whose 
records have not yet been obtained.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment.

2.  The RO should afford the veteran a VA 
joints examination by an appropriate 
specialist.  The RO should provide the 
examiner with a copy of this Remand and 
the veteran's claims file for review in 
conjunction with the examination.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should indicate 
whether the veteran has any joint 
symptomatology associated with his 
sarcoidosis; and if so (2) quantify the 
degree of impairment caused by this 
symptomatology in terms of the 
nomenclature of the rating schedule.  If 
appropriate, the examiner should indicate 
whether the veteran has functional loss 
or weakness due to an objective 
demonstration of pain upon movement, 
weakened movement, excess fatigability, 
or incoordination, and whether pain could 
significantly limit his functional 
ability during flare-ups or with repeated 
use of the affected joint(s) over a 
period of time.  The VA examiner should 
provide the complete rationale on which 
his opinion is based.

3.  The RO should also afford the veteran 
an appropriate VA skin examination for 
the purpose of determining the nature and 
severity of the veteran's dermatitis due 
to sarcoidosis.  The RO should provide 
the examiner with a copy of this Remand 
and the veteran's claims file for review 
in conjunction with the examination.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should indicate 
whether the veteran's dermatitis causes 
constant itching, exudation, extensive 
lesions and/or marked disfigurement.  The 
examiner should provide the complete 
rationale on which his opinion is based. 

4.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instruction.  If the reports are 
deficient in any regard, immediate 
corrective action should be taken.

5.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
requirements of the VCAA.  

6.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  In deciding the 
veteran's lung claim, the RO should 
determine whether the veteran should be 
assigned an evaluation separate from the 
one assigned his "lung disability due to 
sarcoidosis" for extra-pulmonary 
involvement of the joints.  If the RO 
denies any of the benefits sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review. 

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information 
in support of his claims.  No inference should be drawn 
regarding the ultimate disposition of these claims.  The 
veteran is free to submit additional argument in connection 
with his appeal; however, he is not required to act unless he 
is otherwise notified.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



